HARALSON, J.
Dolphus Smith had been examined as a witness by the defendant, who testified to facts .tending to show an alibi. Albert Johnson, a witness for defendant, testified to a fact tending to show that Dolphus Smith might have killed the deceased. After the defendant had closed, the State recalled the said witness, Dolphus Smith, who was again sworn, and was asked by the solicitor, “Did you kill Amos Thomas?” to which question, the witness replied, “No, sir.”
The defendant requested the court to charge the jury, “that when the State called Adolphus Smith, as a witness, and put him on the stand and examined him, the State endorsed him.” The charge was incorrect, and properly refused. The rule on the subject, as stated by the decisions of this court is, that a party can not impeach a witness he has introduced either by propounding questions, tending to show him incompetent or unworthy of credit,, or by the examination of other witnesses, proving him to .be incompetent, or unworthy of credit; but that the party may introduce other evidence ' to establish the facts of his cause, though thereby the witness is 'contradicted. — 3 Brick.' Dig. 828, §§ 98-100.
Affirmed.